DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities: The end of the claim recites “a flickering camera image, a flickering camera image,” which is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 

Claim 21-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 21 recites the limitation "the output" in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “control unit” in claim 21.  The dependent claims inherit these deficiencies by virtue of their dependency.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-37 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daujotas (US 2018/0370455).

Regarding claim 21, Daujotas discloses:
21. A rearview device for a motor vehicle, comprising: 
a camera arrangement for detecting a rearward traffic situation (Daujotas: Fig 2, 3A; camera 16 facing towards area/scene behind vehicle; [0021]-[0022]); and 
an output unit connected to the camera arrangement including a screen on which the rearward traffic situation captured by the camera arrangement is displayed as a camera image at least for a driver of the motor vehicle situation (Daujotas: Fig 2, 3A; [0021]; [0025]-[0026]; rear view mirror 18 with integrated display displays image data from camera including area/scene behind vehicle; [0043]; rearview mirror 18 visible to the driver), 
wherein the output unit is partially reflective at least in regions and, without a displayed camera image, visibly displays a conventional mirror image of the 
wherein the rearview device further comprises a control unit for determining a degree of impairment of the camera image (Daujotas: [0003]; [0005]; [0025]; [0034]-[0035]; [0039]; [0041]-[0049]; ECU 22 of the rearview mirror 18 conducts a brightness level analysis to analyze the image data 24 output by the camera 16 to determine the luminance value of the scene 20 which determines if the scene 20 is darker than night, the camera is blocked/obstructed, the camera mode is useless, or not), and 
wherein the control unit, when a predetermined degree of impairment of the camera image is exceeded, automatically controls the output in such a way that the camera image is no longer displayed on the output unit and instead the output unit displays the rearward traffic situation using a conventional mirror image (Daujotas: Fig 5; [0039]; [0043]-[0045]; [0048]; When ECU 22 determines, as a result of one or more of the brightness level analysis, the histogram 

Regarding claim 22, Daujotas discloses:
The rearview device according to claim 21, wherein the degree of impairment of the camera image is caused due to at least one of contamination of the camera assembly (Daujotas: [0003]; [0005]; [0025]; [0034]-[0035]; [0039]; [0041]-[0049]; ECU 22 of the rearview mirror 18 conducts a brightness level analysis to analyze the image data 24 output by the camera 16 to determine the luminance value of the scene 20 which determines if the scene 20 is darker than night, the camera is blocked/obstructed, the camera mode is useless, or not.  Low luminance can be due to many sources, such as dirt, oil, grease, the convertible roof, other vehicles parts, other vehicle modules, etc.) or one or more non-contamination contamination-related disturbances from the group of a low 

Regarding claim 23, Daujotas discloses:
The rearview device according to claim 21, wherein the control unit is configured to determine the degree of impairment of the camera image in a two-dimensional arrangement of measuring areas in the camera image separately for each measuring area (Daujotas: [0021]; camera with wider view relative to height; [0041]; each pixel in the image data 24 is divided into three sub-pixel areas; Equations 1-5).

Regarding claim 24, Daujotas discloses:
The rearview device according to claim 23, wherein the two-dimensional arrangement of measuring areas covers the entire camera image (Daujotas: Fig 4A-D; [0034]-[0036]; analysis of all pixels in scene).

Regarding claim 25, Daujotas discloses:
The rearview device according to claim 23, wherein the measuring areas are arranged over the camera image and are square or rectangular with an edge 

Regarding claim 26, Daujotas discloses:
The rearview device according to claim 23, wherein the two-dimensional arrangement comprises a central main field of a plurality of measuring areas covering a central region of the camera image (Daujotas: [0041]; each pixel in the image data 24, including central pixels, is divided into three sub-pixel areas).

Regarding claim 27, Daujotas discloses:
The rearview device according to claim 23, wherein the control unit is configured to regard one of the measuring areas as impermissibly impaired if the predetermined degree of impairment for this measuring area is exceeded (Daujotas: [0035]; [0039]; [0041]-[0043]; [0045]; [0048]; if the representative pixel value is within the predetermined threshold range, the scene 20 is determined to be darker than night).

Regarding claim 28, Daujotas discloses:
The rearview device according to claim 27, wherein the control unit is designed to no longer display the camera image on the output unit if 20% or more of the measuring areas are regarded as impermissibly impaired or if 10% or more of the measuring areas in the central main field are regarded as 

Regarding claim 29, Daujotas discloses:
The rearview device according to claim 21, wherein the control unit is designed to continuously determine the degree of impairment of the camera image (Daujotas: Fig 4; loop from S14 to S12; [0048]).

Regarding claim 30, Daujotas discloses:
The rearview device according to claim 21, wherein the output unit is a full-surface partially reflective output unit which, without a displayed camera image, displays a conventional mirror image visibly over the entire output unit (Daujotas: Fig 1-2; [0021]; [0025]; semitransparent reflective surface of rearview mirror 18).

Regarding claim 31, Daujotas discloses:
A motor vehicle, comprising at least one rearview device according to claim 21 (Daujotas: Fig 1, 3A-B; abstract; [0001]; [0020].

Regarding claim 32, Daujotas discloses:
A method for operating a rearview device for a motor vehicle comprising a camera arrangement, an output unit including a screen, which is connected to 
capturing a rearward traffic situation with the camera arrangement (Daujotas: Fig 2, 3A; camera 16 facing towards area/scene behind vehicle; [0021]-[0022]); 
displaying the rearward traffic situation captured by the camera arrangement as a camera image for a driver of the motor vehicle on the output unit with suitable image properties which make a conventional mirror image of the partially reflective output unit at least predominantly invisible (Daujotas: Fig 2, 3A; [0021]; [0025]-[0026]; rear view mirror 18 with integrated display displays image data from camera including area/scene behind vehicle; [0043]; rearview mirror 18 visible to the driver; [0003]; [0005]; [0025]; When the mirror camera system 10 is in camera mode, the image data captured by the camera 16 is displayed on the integrated display of the rearview mirror 18); 
determining a degree of impairment of the camera image by the control unit (Daujotas: [0003]; [0005]; [0025]; [0034]-[0035]; [0039]; [0041]-[0049]; ECU 22 of the rearview mirror 18 conducts a brightness level analysis to analyze the image data 24 output by the camera 16 to determine the luminance value of the scene 20 which determines if the scene 20 is darker than night, the camera is blocked/obstructed, the camera mode is useless, or not); 
automatically activating the output unit by the control unit in such a way that when a predetermined degree of impairment is exceeded, the camera image 
visible imaging of the rearward traffic situation at least in areas on the output unit by means of the conventional mirror image of the rearward traffic situation (Daujotas: Fig 5; [0039]; [0043]-[0045]; [0048]; When ECU 22 determines, as a result of one or more of the brightness level analysis, the histogram analysis, the high dynamic range analysis, and the AGC analysis, that the scene 20 is darker than night (i.e., the luminance value of the scene 20 is within a predetermined threshold range), the ECU 22 sends a signal to switch the mirror camera system 10 from the camera mode to the standard mirror mode.  ECU 22 automatically switches the mirror camera system 10 from the camera mode to the standard mirror mode a predetermined time after sending the signal.  

Regarding claim 33, Daujotas discloses:
The method according to claim 32, wherein the degree of impairment of the camera image is caused due to the contamination of the camera arrangement (Daujotas: [0003]; [0005]; [0025]; [0034]-[0035]; [0039]; [0041]-[0049]; ECU 22 of the rearview mirror 18 conducts a brightness level analysis to analyze the image data 24 output by the camera 16 to determine the luminance value of the scene 20 which determines if the scene 20 is darker than night, the camera is blocked/obstructed, the camera mode is useless, or not.  Low luminance can be due to many sources, such as dirt, oil, grease, the convertible roof, other vehicles parts, other vehicle modules, etc.).

Regarding claim 34, Daujotas discloses:
The method according to claim 32, comprising the further step of no longer displaying the camera image on the output unit if there is a non-contamination-related disturbance that may affect the observation of the rearward traffic situation (Daujotas: [0034]-[0035]; [0039]; [0041]-[0042]; image completely black, devoid of light, darker than night).

Regarding claim 35, Daujotas discloses:
The method according to claim 32, wherein the degree of impairment of the camera image in a two-dimensional arrangement of measuring areas in the camera image is determined separately for each measuring area by the control unit (Daujotas: [0021]; camera with wider view relative to height; [0041]; each pixel in the image data 24 is divided into three sub-pixel areas; Equations 1-5).

Regarding claim 36, Daujotas discloses:
The method according to claim 35, wherein the control unit considers one of the measuring areas as impermissibly impaired if the predetermined degree of impairment for this measuring area is exceeded (Daujotas: [0035]; [0039]; [0041]-[0043]; [0045]; [0048]; if the representative pixel value is within the predetermined threshold range, the scene 20 is determined to be darker than night).

Regarding claim 37, Daujotas discloses:
The method according to claim 36, wherein the control unit no longer displays the camera image on the output unit if 20% or more of the measuring areas are considered impermissibly impaired or when 10% or more of the measuring areas in the central main field are considered impermissibly impaired 

Regarding claim 40, Daujotas discloses:
The method according to claim 32, wherein the driver of the motor vehicle manually inputs, whether the rearview device is to be operated in an electronic mode by means of displaying the rearward traffic situation recorded by the camera arrangement as a camera image or in a reflective mode by means of visible imaging of the rearward traffic situation at least in regions on the output unit by means of the conventional mirror image (Daujotas: [0043]; driver manually switches modes), the electronic mode always being set by default when the motor vehicle is put into operation (Daujotas: Fig 5; S10; [0046]; system starts in camera mode; [0035]; [0039]; [0041]-[0043]; [0045]; [0048]; predetermined thresholds are set).

Allowable Subject Matter
Claims 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Art that is made of record, but not relied upon, and considered pertinent to applicant's disclosure is found in the attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488